              E-FILEO 2020 JAN 09 2:22 PM MITCHELL • CLERK OF DISTRICT COURT



         IN THE DISTRICT COURT OF IOWA IN AND FOR MITCHELL COUNTY


Fann Bureau Property & Casualty                                Court File No.:
Insurance Company a/s/o Travis
Kroneman,

        Plaintiff.                                 PETITION AT LAW AND JURY
                                                            DEMAND
 vs.

 HP Inc.,

        Defendant.
                                                                                                    I .
COMES .NOW the Plaintiff and for its cause of action states:


1.      Al alt times material and relevant herein, Plaintiff Fann Bureau Property & Casualty
Insurance Company ("Plaintiff") is an ins�n1nce company with its principal place of business
located at 5400 University Avenue, West Des Moines, Iowa and is duly authorized by the State of
Iowa to sell insurance and conduct business in the State of Iowa.


2.      At all times inaterial and relevant herein, Travis Kroneman ("Kroneman") was the owner
of the residence at 3961 Dancer Avenue, Osage, Iowa (the "Residence").


3.      At all times material and relevant herein, Kroneman held a policy of homeowners insurance
with Plaintiff which provided, among other things, for coverage to the Residence end personal
property contained therein.


4.      Defendant HP INC.• Inc. ("HP 0 ) is a Delaware corporation licensed to conduct business
within the State of Iowa and its registered agent located 400 East Court· Avenue. Des Moines,
Iowa.
                                     FACTS
S.      At alt times material and relevant herein, KJ:oneman was the owner of a laptop designed,
manufactured, distributed and sold by HP ("Laptop").




                                   EXHIBIT
            Case 2:20-cv-01004 Document 1-1 AFiled 02/12/20 Page 1 of 4
              E-FILED 2020 JAN 09 2:22 PM MITCHELL - CLERK OF DISTRICT COURT



6.     At all times materiaJ and relevant herein, the Laptop was used fo1' its intended pUlJ>Ose and
used in a manner reasonably foreseeable by HP,


7.     On or about October 7, 2018, a fire occurred in the Residence causing extensive damage
to the Residence and its contents contained therein.


8.     That the fire was caused by n defect in the Laptop.


9.     That as a direct and proximate result of lhe above-referenced fire damage and pursuant to
                                                                                                       ..
its policy of insurance. Plaintiff paid to or on behalf of Kroneman in an amount in excess of
$50,000.00,


JO.    By virtue of said payment, Plaintiff is subrogatcd to the rights of Kroneman therefrom.


                                      COUNT I-NEGLIGENCE


11.    All prior paragraphs arc incorporated by reference,


12.    HP negligently designed. manufactured, constructed, assembled, and/or packaged the
Laptop, which directly and proximately caused the aforementioned damages to the Residence.


J3,    As a direct and proximate 1-csult ofHP's negligence and resulling damages and pursuant
to its policy of insurance, Plaintiff paid to or on behalf of Kroneman in an amount in excess of
$50,000.00 and is therefore subrogated to the rights ofKroneman therefrom.


                    COUNT 11 -STRICT PRODUCT LIABILITY
14.    All prior paragraphs arc incorporated by reference.


15.    The Laptop was purchased by Kroneman was in a defective and unreasonably dangerous

condition when it left control of HP and entered the stream of commerce.



                                                 2




                                 EXHIBIT
          Case 2:20-cv-01004 Document 1-1 AFiled 02/12/20 Page 2 of 4
... .   .                 E-FILED 2020 JAN 09 2:22 PM MITCHELL - CLERK OF DISTRICT COURT




            16.    The Laptop reached Kroneman and the Residence without substantial changes in the
            condition in which it left HP.


            17.    As a direct and proximate result of the aforementioned defective and unreasonably
            dangerous condition of the Laptop and res1wting damages and pursuant to its policy of insurance,
            Plaintiff paid to or on behalf of Kroneman in an amount in excess of $50,000.00 and is therefore
            subrogated to the rights of.Kroneman there:from.


                                          COUNT 111-- FAILURE TO WARN


            18.    All prior paragraphs are incotporatud by reference.


            19.    HP negligently failed to provide Kroneinan with reasonable wainings of defects and
            hazards which it knew or should have known were present in the Laptop described herein.


            20.    As a direct and proximate result off.lP's failure to warn and resulting damages and pursuant
            to its policy of insurance, Plaintiff paid to or on behalf of Kroneman in an amount in excess of
            SS0,000.00 and is therefore subrogated to tlh.e rights of Kroneman therefrom.


                                     COUNT IV- BR.EACH OF"WARRANTIES


            21.    All prior paragraphs are incorporate:d by reference.


            22.    HP expressly or impliedly warra111ted the fitness and merchantability of the Laptop
            described herein.


            23.    HP has breached the aforementioned express or implied warranties of fitness and
            merchantability by selling a product unfit fbr its intended use.




                                                              3




                                             EXHIBIT
                      Case 2:20-cv-01004 Document 1-1 AFiled 02/12/20 Page 3 of 4
               E-FILED 2020 JAN 09 2:22 PM MITCHELL - CLERK OF DISTRICT COURT



24.       As a direct and proximate result ofHP•s breach of warranties and resulting damages and
purs�nt to its policy of insumnce. Plaintiff' paid to or on behalf of Kroneman in an amount in
excess of SS0.000.00 and is therefore subrogated t9 ihe rights of Ktoneman therefrom.


WH.BREFQ� Plaintiff prays for judF}l1ent against Defendant in an amount in exceu of
$50,000.00, together with prejudgment interest thereon, its costs and disbmsements h_erein., and
for such other and further relief as the Court deems just and equitable.


                                        JURY .DEMAND


          COMBS NOW the Plaintiff and hereby demands a trial by jury of all of tho fact i�ues
herein.
                                                     ii' & ·BAJLL, LLP

               l/<YI".
Dated: _�@0
                                               . tchcJlc D. Hur ey (#AT00 l
                                              2050 U.$. Bank Plaza
                                              220 South Sixth Street
                                              Minneapolis, MN 55402
                                              (612) 338-6000 Phone
                                              (612) 344-1689 Fax
                                              mhurley@yostbaill.com
                                              FileNo. 8110N-0S78
                                              Attorneysfor Plaintiffs




                                                 4




                                   EXHIBIT
            Case 2:20-cv-01004 Document 1-1 AFiled 02/12/20 Page 4 of 4
